Citation Nr: 0924499	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-39 984	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for a total right knee replacement.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative changes of the lumbosacral spine, 
status post L5-S1 fusion.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a status post elbow fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to May 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which in part awarded the Veteran service connection 
for a total right knee replacement, with a 30 percent initial 
rating; for degenerative changes of the lumbosacral spine, 
status post L5-S1 fusion, with a 20 percent initial rating; 
and for residuals of a status post elbow fracture, with a 
zero percent initial rating.  Service connection for actinic 
keratosis was denied.  The Veteran disagreed with the 
determinations and perfected an appeal.

In June 2008, service connection for actinic keratosis was 
granted and rated as noncompensably disabling.  Thus, the 
issue in controversy with regard to this matter has been 
resolved and the appeal is no longer before the Board.  In 
the same rating decision, the RO also increased the zero 
percent rating for the Veteran's residuals of a status post 
elbow fracture to 10 percent, effective date of receipt of 
the claim.  Since a rating in excess of 10 percent is 
possible for the elbow disability, the issue remains on 
appeal before the Board in accordance with AB v. Brown, 
6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Accordingly, the issues properly perfected for appellate 
review are as listed on the title page of this decision.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 
1976 to May 2007.

2.	On March 31, 2009, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
Veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2008).  In the present case, the Veteran, through his 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations  of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.





ORDER

The appeal is dismissed.



		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


